DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 10/26/2021.

Claim Objections
Claim 10 is objected to because of the following informalities:  amend “that measure” to –that are configured to measure- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-7, 10 & 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiffer et al. (2014/0018841) in view of Panikker et al. (Left atrial appendage electrical isolation and concomitant device occlusion: A safety and feasibility study with histologic characterization) and Asirvatham et al. (2017/0281193, support in provisional application No. 62/041790).
Concerning claim 1, Peiffer et al. disclose a system for occluding an atrial appendage of a heart (occlusion devices adapted for implantation into the left atrial appendage; Abstract, [0002]), comprising
an external energy source configured to provide energy (device 10 may also be adapted for use for RF based ablation, thus inherently comprises an energy source; [0072]);
a medical implant device releasably attachable to a catheter (implantable device 10 can be fitted within a catheter/delivery sheath; [0002], [0046], [0052], [0083]), the device comprising: 
an expandable structure having a collapsed state and an expanded state (self-expanding device 10 comprises cage-like structure 16 that has a collapsed and expanded state; [0052]), 
a cover disposed on the expandable structure, the cover configured to extend across an ostium of the atrial appendage of the heart (filter membrane 40 is supported on the outer surface of the cage-like structure 16 and is configured to extend across an ostium of the atrial appendage of the heart; [0048]),
wherein when the expandable structure is in the collapsed state, the medical implant device is movable by said catheter to a desired location (for delivery, device 10 may be compressed to a narrow diameter tubular shape and fitted into a narrow diameter catheter or delivery sheath; [0052]), and when the expandable structure is in the expanded state, the medical implant device effects a permanent occlusion of the atrial appendage (when expanded, the device may filter or otherwise modify or even block blood flow between an atrial appendage and the associated medium; [0070-0072]).
wherein, in the expanded state, the expandable structure itself is configured to: (i) receive from the external energy source, the energy and (ii) transmit the energy to surroundings of the expandable structure around a circumference of the expanded expandable structure along a spatially continuous contour to change an electrical property of the heart tissue in the surroundings (device 10 may also be adapted for use for RF based ablation, thus inherently comprises an energy source, where, when in the expanded state, the device 10 is configured to receive the RF energy from the energy source and transmit the energy to the surroundings around its circumference along a spatially continuous contour to change an electrical property, inherent as ablation power will change an electrical property, of the heart tissue in the surroundings; [0072]).
While Peiffer et al. disclose the device may be adapted for us for RF based ablation, Peiffer et al. fail to specifically teach the external energy source configured to provide isolating energy configured to electrically isolate heart tissue such that the 
Peiffer et al. in view of Pannikker et al. fail to specifically disclose a controller configured to control transmission of the isolating energy to the surroundings to change the electrical property to electrically isolating.  However, Asirvatham et al. disclose a system for occluding an atrial appendage of a heart comprising an external energy source, a medical implant device (100) comprising an expandable structure (110) and a cover (12).  Asirvatham et al. further disclose a controller (ablation energy control algorithm/controller) configured to control transmission of the isolating energy to the surroundings to change the electrical property to electrically isolating.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the 
Concerning claim 2, Peiffer et al. disclose the expandable structure (16) to be made of a shape memory alloy ([0053]).
Concerning claims 3-4 & 6-7, Peiffer et al. in view of Pannikker et al. disclose the expandable structure (16) is configured to transfer the received isolating energy into transmitted isolating energy in the form of electric energy or heat energy (due to heating of the conductive electrode member) ([0072]). 
Concerning claim 10, Peiffer et al. in view of Pannikker et al. fail to disclose the expandable structure comprising measurement sensors that measure parameters of the heart tissue that include at least one of temperature of the heart tissue and electrical signals of the heart tissue.  However, Asirvatham et al. further disclose the implant (100) comprises measurement sensors (116) that measure parameters of the heart tissue that include at least one of temperature of the heart tissue and electrical signals of the heart tissue.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Peiffer et al. in view of Pannikker et al. such that the expandable structure comprises measurement sensors in order to provide the benefit of confirming successful electrical isolation as taught by Asirvatham et al. ([0014], [0028-0029], [0033], [0047], [0049]).  
claim 16, Peiffer et al. disclose the expandable structure (16) comprises multiple segments (18) around the circumference of the expanded expandable structure configured to transmit energy to the surroundings of the expandable structure (16) along the spatially continuous contour to change the electrical property of the heart tissue from electrically conductive to electrically isolating ([0072]; Fig. 2). 
Concerning claim 17, Asirvatham et al. further disclose the controller is configured to control transmission of the isolating energy to the surroundings by selectively activating multiple segments (122) of the implant (100) around the circumference based on the measured parameters of the heart tissue ([0014], [0028-0029], [0033], [0047], [0049]; Claim 10).  
Concerning claim 18, Asirvatham et al. further disclose the multiple segments (122) are selectively activated based on at least one of (a) assignment to each of the multiple segments a corresponding duty time to transmit the isolating energy to the heart tissue, (b) assignment to particular segments of the multiple segments repetitive activation based on thickness of the heart tissue adjacent to the particular segments, and (c) a predetermined sequence of activation of the multiple segments around the circumference ([0028]). 
Concerning claim 19, Asirvatham et al. further disclose the controller is configured to control transmission of the isolating energy to the surroundings by adjusting, based on the measured parameters of the heart tissue, the isolating energy provided by the external energy source to an amount configured to change the electrical .  

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794